Case 1:20-cv-00846-RJL Document 2 Filed 03/27/20 Page 1of 8

FILED
UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA MAR 2 7 2020
Clerk. US Nictint n—

Case: 1:20-cv-00846 JURY DEMAND
Assigned To : Jackson, Amy Berman
Assign. Date : 3/27/2020

Description: Gen. Civ. (E-DECK)

Chiet Judge Beryl A. HOWEeIL

 

A.B-B., et al.
Plaintiffs,
Vv.

MARK A. MORGAN, et al.

Defendants.

 

 

MEMORANDUM AND ORDER

Plaintiffs, four mothers and their minor children, have moved to proceed using only
their initials, Pls.’s Mot. for Leave to File Under Pseudonyms (“Pls.’s Mot.”) at 1, in their
action challenging an agreement between the U.S. Customs and Border Protection Agency
(“CBP”) and the United States Citizenship and Immigration Services (“USCIS”) that allows
“CBP law enforcement officers ... to... conduct credible fear interviews of asylum seekers
and issue fear determinations in the place of trained, professional USCIS Asylum Officers.”
Compl. 7 4. Plaintiffs explain that “[a]s families with minor children who have been
subjected to terrible violence, [they] are especially vulnerable and require confidentiality of
identity to protect them from further trauma, harm or humiliation.” Pls.’s Mot. at 4. For the
reasons set forth below, the plaintiffs’ motion is granted, subject to any further consideration
by the United States District Judge to whom this case is randomly assigned.!
1. BACKGROUND

An essential part of the asylum application process is what is known as an initial

“credible fear interview.” Compl. § 21. If, after this initial screening, it is “determine[d]” that

 

Under Local Civil Rule 40.7(f), the Chief Judge shall “hear and determine . . . motion[s] to file a
pseudonymous complaint.” LCvR 40.7(f).
Case 1:20-cv-00846-RJL Document 2 Filed 03/27/20 Page 2 of 8

an immigrant “has a credible fear of persecution” should she be returned to her home country,
she is “detained for further consideration of” her asylum application. 8 U.S.C.
§ 1225(by( 1B) (i). Plaintiffs claim that “[flor nearly two decades ... USCIS’s highly
trained corps of asylum officers . . . have been solely responsible for conducting credible fear
interviews and making credible fear determinations.” Compl. J 36. According to plaintiffs,
however, a January 30, 2020 agreement between USCIS and CBP unlawfully changed who
conducted those interviews, giving that authority to CBP’s Border Patrol! agents. Jd. 757.
Those agents conducted the credible fear interviews for each of the plaintiffs in this case and,
for each plaintiff, “issued a negative credible fear determination.” Jd. f§ 14-17. Plaintiffs
now seek, among other things, to “enjoin[] Defendants from removing Plaintiffs without first
providing each of them with a new credible fear. . . interview” conducted by a “USCIS
Asylum Officer[].” Jd: at 38. This, they say, would ensure that those interviews are
conducted “under correct legal standards and procedures.” Jd.
I. LEGAL STANDARD

Generally, a complaint must state the names of the parties and address of the plaintiff.
FED. R. Clv. P. 10(a) (“The title of the complaint must name all the parties.”’); LCVR 5.1(c)(1)
(“The first filing by or on behalf of a party shall have in the caption the name and full
residence address of the party,” and “[f]ailure to provide the address information within 30
days of filing may result in the dismissal of the case against the defendant.”); LCvR 11.1
(same requirement as LCvR 5.1(c)(1)). The Federal Rules thus promote a “presumption in
favor of disclosure [of litigants’ identities], which stems from the ‘general public interest in
the openness of governmental processes,’ . . . and, more specifically, from the tradition of

open judicial proceedings.” In re Sealed Case, 931 F.3d 92, 96 (D.C. Cir. 2019) (internal
Case 1:20-cv-00846-RJL Document 2 Filed 03/27/20 Page 3 of 8

citations omitted) (quoting Wash. Legal Found. v. U.S. Sentencing Comm’n, 89 F.3d 897, 899
(D.C. Cir. 1996)). Accordingly, “parties to a lawsuit must typically openly identify
themselves in their pleadings,” with “[b]asic fairness dictat[ing] that those among the
defendants’ accusers who wish to participate . . . as individual party plaintiffs must do so
under their real names.” United States v. Microsoft Corp., 56 F.3d 1448, 1463-64 (D.C. Cir.
1995) (per curiam) (internal quotation marks and citations omitted).

Nevertheless, courts have, in special circumstances, permitted a party to proceed
anonymously. The D.C. Circuit has instructed that “the appropriate way to determine whether
a litigant may proceed anonymously is to balance the litigant’s legitimate interest in
anonymity against countervailing interests in full disclosure.” In re Sealed Case, 931 F.3d at
96. When weighing those concerns, five factors, initially drawn from James v. Jacobson, 6
F.3d 233, 238 (4th Cir. 1993), serve as “guideposts from which a court ought to begin its
analysis.” In re Sealed Case, 931 F.3d at 97. These five factors are:

(1) whether the justification asserted by the requesting party is merely to avoid the

annoyance and criticism that may attend any litigation or is to preserve privacy in

a matter of [a] sensitive and highly personal nature; (2) whether identification poses

a risk of retaliatory physical or mental harm to the requesting party or[,] even more

critically, to innocent non-parties; (3) the ages of the persons whose privacy

interests are sought to be protected; (4) whether the action is against a governmental

or private party; and relatedly, (5) the risk of unfairness to the opposing party from
allowing an action against it to proceed anonymously.

Id. (citing James, 6 F.3d at 238).

At the same time, a court must not simply “engage in a wooden exercise of ticking the
five boxes.” Jd. Rather, “district courts should take into account other factors relevant to the
particular case under consideration.” Jd. (quoting Sealed Plaintiff v. Sealed Defendant, 537
F.3d 185, 189-90 (2d Cir. 2008)). In exercising discretion “to grant the rare dispensation of

anonymity . . . the court has ‘a judicial duty to inquire into the circumstances of particular cases
Case 1:20-cv-00846-RJL Document 2 Filed 03/27/20 Page 4 of 8

to determine whether the dispensation is warranted’. . . tak[ing] into account the risk of
unfairness to the opposing party, as well the customary and constitutionally-embedded
presumption of openness in judicial proceedings.” Microsoft Corp., 56 F.3d at 1464 (quoting
James, 6 F.3d at 238 (other internal citations and quotation marks omitted)).

I. DISCUSSION

At this early stage of the litigation, this Court is persuaded that the plaintiffs have met
their burden of showing that their privacy interests outweigh the public’s presumptive and
substantial interest in knowing the details of judicial litigation. The public’s interest in the
identities of the children and their parents is de minimis compared to the significant privacy
interests of the plaintiffs, asylum seekers who have been “victims of abuse” and whose
“persecutors may be looking to determine their whereabouts.” Pls.’s Mot. at 3.

The first factor courts are instructed to consider when ruling on these kinds of motions
plainly weighs in the plaintiffs’ favor. Plaintiffs do not hope to avoid mere “annoyance” or
“criticism,” Sealed Case, 931 F.3d at 97, but to prevent the public airing of their past
“persecution and torture.” Pls.’s Mot. at 3. These incidents undeniably qualify as “sensitive
and highly personal” matters. Sealed Case, 931 F.3d at 97.

The plaintiffs also contend, with respect to the second factor, that both they and their
children “face a substantial risk of retaliatory physical and mental harm.” Pls.’s Mot. at 3.
Plaintiffs fled Honduras, Ecuador, and Mexico to “seek[] protection in the United States from
persecution” they suffered in their home countries. Compl. §]14—-17. Plaintiffs worry that
their persecutors are still looking for them and express fear that revealing their identities could
“expose[] them to significant danger here if they are later released or in their home countries

if they are later removed.” Pls.’s Mot. at 3.
Case 1:20-cv-00846-RJL Document 2 Filed 03/27/20 Page 5of 8

The third factor, “the ages of the persons whose privacy interests are sought to be
protected” also weighs in favor of allowing the BLANTETS to proceed anOnymovele Sealed
Case, 931 F.3d at 97. The Federal Rules already provide minor children the protection
anonymity affords. FED. R. Civ. P. 5.2(a)(3) (allowing a minor child’s initials to be
substituted for his full name in court filings). Although the mothers fear for their own safety
should their identities become public, they also fret that, unless their names are also hidden,
their children’s identities “would effectively be revealed in the court filing through a
combination of the name of the parent or guardian and the child’s initials.” Pls.’s Mot. at 3.
In the main, then, the instant motion is about protecting the privacy and well-being of
children. See J.W. vy. Dist. Of Columbia, 318 F.R.D. 196, 199 (D.D.C. 2016) (noting that
when a parent files on behalf of a child who wishes to stay anonymous, their “privacy
interests are intractably intertwined”). The anonymity afforded the minor plaintiffs by the
Federal Rules of Civil Procedure “would be eviscerated unless the parent was also permitted
to proceed using” a pseudonym. J.W., 318 F.R.D. at 199.

Allowing the plaintiffs to proceed under their initials will have no impact on any
private rights, as the only defendants are government agencies and officers. Nor will allowing
the plaintiffs to proceed under their initials prejudice the defendants in any way. The
plaintiffs’ identities are already known to the defendants in connection with their asylum
applications. Moreover, the plaintiffs have disclosed their full names to the Court under seal.
Pls.’ Mot., Att. 1. A pseudonymous filing thus will not compromise the defendants’ ability to
defend this action and poses little “risk of unfairness to the opposing party.” Nat’l Ass’n of
Waterfront Emp’rs v. Chao, 587 F. Supp. 2d 90, 99 (D.D.C. 2008). Indeed, defendants

understand the need to maintain the anonymity of asylum applicants and have therefore
Case 1:20-cv-00846-RJL Document 2 Filed 03/27/20 Page 6 of 8

prohibited the disclosure of their identities during the processing of asylum applications. See
8 CFR. § 208.6. Finally, any public interest in disclosing the identity of the plaintiffs is
significantly outweighed by privacy interests of the minor children involved in this case. The
protection of that very privacy interest is enshrined in the Federal Rules of Civil Procedure.
FED. R. Civ. P. 5.2(a)(3).

In sum, weighed against the minimal apparent interest in disclosure, the plaintiffs’
significant interest in maintaining their anonymity at this early stage in the litigation is more
than sufficient to overcome any general presumption in favor of open proceedings. See
Horowitz v. Peace Corps, 428 F.3d 271, 278 (D.C. Cir. 2005) (“If there is no public interest in
the disclosure of certain information, ‘something, even a modest privacy interest, outweighs
nothing every time.’” (quoting Nat’] Ass’n of Retired Fed. Emps. v. Horner, 879 F.2d 873,
879 (D.C. Cir. 1989))).

IV. CONCLUSION AND ORDER

For the foregoing reasons, it is hereby

ORDERED that the plaintiffs’ Motion for Leave to File Under Pseudonyms is
GRANTED, subject to any further consideration by the United States District Judge to whom
this case is randomly assigned, and the plaintiffs may proceed herein using only their initials;
it is further

ORDERED that the document attached to plaintiffs’ Motion for Leave to File Under
Pseudonyms, including their full names and addresses, shall be sealed by the Clerk of this
Court; and it is further

ORDERED that the defendants are prohibited from publicly disclosing the plaintiffs’

identities or any personal identifying information that could lead to the identification of the
Case 1:20-cv-00846-RJL Document 2 Filed 03/27/20 Page 7 of 8

plaintiffs by nonparties, except for the purposes of investigating the allegations contained in
the Complaint and for preparing an answer or other dispositive motion in response.
SO ORDERED.

Date: March 27, 2020

 

 

BERYL A. HOWELL
Chief Judge
Case 1:20-cv-00846-RJL Document 2 Filed 03/27/20 Page 8 of 8
